UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF MD HOLDINGS CORP. (Exact Name of Small Business Issuer in its Charter) [] (Commission File Number) NEVADA (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 135 Carolstowne Road Reisterstown, Maryland (410)526-6155 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) (Name, Address and Telephone Number of Agent for Service) Copies of communications to: ERIC M. STEIN, ESQ. ANSLOW & JACLIN,
